Citation Nr: 0724120	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
(skin cancer), claimed as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from July 1966 to June 1969; 
the service department has certified that he was in Vietnam 
from November 6, 1968, to April 26, 1969, and from May 26, 
1969, to June 6, 1969.  

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in December 2005.

The veteran has service connection in effect for bilateral 
defective hearing, rated as noncompensably disabling; and 
tinnitus, rated as 10 percent disabling.  During the course 
of the current appeal, the veteran withdrew appellate 
consideration as to increased ratings for those two issues.  

The veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in November 
2006; a transcript is of record.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's squamous 
cell carcinoma was shown in service or to a compensable 
degree within one year after service separation, and credible 
medical evidence and opinion does not associate the cancer 
with service, to include presumed exposure to Agent Orange or 
other herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for 
squamous cell carcinoma in January 2005.  The RO provided 
pre-adjudication VCAA notice by letters dated in January and 
April 2005, and also entered into the file a number of 
private and VA treatment and examination records and 
photographs, including as specifically designated by the 
veteran.  The veteran was notified of what was of record and 
what additional evidence was needed to substantiate the 
claim.  

A rating action by the VARO in December 2005 denied his 
claim, and the veteran was so informed.  He filed a notice of 
disagreement in February 2006.  The RO confirmed the denial 
in action in April 2006, at which time an SOC was issued.  
The veteran filed his Substantive Appeal, on a VA Form 9, in 
June 2006.  The veteran provided medical treatise materials 
throughout this period of time, and additional private 
medical evidence was also submitted.  

Throughout, SOC, SSOC's and letters have comprehensively 
informed him of what action was being taken, what evidence 
was of record, and what was required.  He has responded with 
additional data. 

In one way or another since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.   

Any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  The RO provided appropriate notice and he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  With regard to timing notifications, 
these appear to have been timely, and any defect with respect 
to timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He has indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for cancer if the disease 
is manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the Court of Appeals for 
the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual Background and Analysis

The veteran's service medical records (SMRs) reflect no 
evidence of skin cancer, nor was such shown in clinical 
records for many years following separation from service.

In recent correspondence associated with his initial claim, 
the veteran identified a number of private physicians whom he 
indicated had seen him for pre-cancerous and cancerous 
lesions on his face, back, neck, etc. since June 1999.  
Attempts were made and for the most part, were successful, by 
VARO to obtain all such records, and the data of record 
confirm his allegations with regard to numerous skin lesions.  

A private clinical report from June 1999 identified bumps 
felt to be either squamous cell carcinoma or actinic 
keratosis, the latter of which was confirmed on pathology 
study.  It was noted that he had clearly been exposed to a 
lot of sunlight in his longtime work in Las Vegas as a police 
officer.

VA outpatient report from August 2002 identified a well-
healed pre-auricular scar from a squamous cell carcinoma 
which had been excised by a private physician four months 
before; and 12 keratinized red lesions on his face, actinic 
keratoses which had been treated with liquid nitrogen over 
the prior 10 years.  The veteran also had small groin bumps, 
described as cystic lesions, one lesion on each side of the 
groin, for which he preferred surgical treatment.  Additional 
VA clinical reports show a history of skin cancer in his 
father.  Various actinic keratotic lesions were removed with 
liquid nitrogen.

Other private clinical records are in the file showing that 
he had had numerous lesions of one kind or another, some 
described as nevoid, with signs of excoriation and 
lichenifictions.

Several statements are of record from W.Z.M., M.D., from 
2002-2005 including one in February 2003 when he had removed 
2 open, ulcerated lesions which had been thought to be 
squamous cell carcinoma from the veteran's left cheek.  
Pathology report confirmed actinic keratosis.  Several other 
reports showed similar clinical findings with confirmation 
either of the presence of squamous cell carcinoma or actinic 
keratosis.  Other findings included a seborrheic keratosis.

Dr. M provided a statement in May 2006 as follows: 

I have been seeing [the veteran] for some 
time for chronic sun damage.  He has had 
multiple actinic keratoses but he has 
also had five squamous cell carcinomas 
mostly on the head and neck.  This has 
been since 2002.

I would expect that he will get more 
actinic keratoses as well as more 
squamous cell carcinomas just because of 
his history and the amount of sun damage 
he has.

The veteran has submitted copies of extensive studies and 
reports relating to research as to exposure to Agent Orange 
as it impacts various bodily systems and causes various 
disabilities, including cancer.

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all of the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

In assessing the veteran's claim for service connection for 
skin cancer, the Board notes that review of his SMRs shows 
that he had no skin problems in service or for decades 
thereafter, and he does not claim otherwise.

The veteran sincerely argues that his skin cancer, first 
demonstrated in the 1990's, may be due to Agent Orange 
exposure.  This is not one of the disabilities for which a 
presumption of service connection is available under the 
Agent Orange law, and there is no other medical evidence or 
opinion in the file to support this contention of any sort of 
association between service, including his presumed herbicide 
exposure, and his skin cancer.  It is also noted that the 
prevailing dermatological diagnosis is reflective of actinic 
keratoses, acknowledged by the veteran's health care provider 
as due to extended sun exposure which he has sustained since 
service, including his career as a policeman in Nevada. 

In this case, there is no medical evidence showing the 
veteran was treated for skin cancer in service or within one 
year after he was separated from service.  In fact, the first 
evidence of skin lesions, including cancer, arose many years 
after service, in about the late 1990's or so.   Even if, as 
he has suggested, it began some time before that, there is 
nothing to establish, nor has he intimated, that it began at 
such a remote time to have been coincident with service which 
concluded in 1969.  In any event, and as noted above, the 
veteran, as a layperson, is not competent to link his skin 
cancer to service including exposure to Agent Orange. 

In addition, there is no competent medical evidence as to the 
in-service etiology of his skin cancer, other than the 
veteran has testified that it may have been a possibility.  
However, at best, if even provided by a medical expert, which 
it is not, that evidence would constitute speculation, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by a physician is too speculative to establish 
relationship to service); Beausoleil v. Brown, 8 Vet. App. 
459 (1996) (a general and inconclusive statement about the 
possibility of a link is not sufficient).  In this case, no 
medical professional has provided a medical opinion which 
would associate the veteran's skin cancer with active service 
or anything of service origin. 

Moreover, although he has provided treatise materials 
suggesting an association between dioxin exposure and a 
number of disabilities, these are not specifically persuasive 
in his case, absent review as to his particular circumstances 
and his specific disability picture.  See. e.g., Mattern v. 
West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998), as to the need for more than general 
treatise evidence as to the possibility of a causal 
relationship between exposure and current disability.

It is noted that his skin disorder is not among those 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to herbicide agents 
used in Vietnam and the incurrence of the veteran's diagnosed 
skin disorder.  See 38 C.F.R. § 3.309(e).

In this regard, the Board notes that the Secretary of 
Veterans Affairs has determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  This is 
consistent with the report by the National Academy of 
Sciences (NAS) on herbicides used in Vietnam, Veterans and 
Agent Orange, Update 2002, which was discussed in detail by 
the Secretary in 68 Fed. Reg. 27,630-41 (May 20, 2003).  In 
that report, it was concluded that there is inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and skin cancer.  In 
support of this conclusion, the NAS cited several recently 
conducted studies into the effects of herbicide exposure, 
which failed to show any evidence of a causal connection 
between herbicide exposure and skin cancer.  Furthermore, in 
addition to the studies specifically discussed in that 
report, the conclusions of the NAS also represent the 
culmination of a review of numerous extensive studies that 
have been conducted over many years into the effects of 
herbicide exposure.  See Notice, 59 Fed. Reg. 341-346 (1994); 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); 
Notice 67 Fed. Reg. 42,600-08 (June 24, 2002).

Subsequently, in 2005, the NAS issued Veterans and Agent 
Orange, Update 2004, which reiterated its previous finding 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and a number of health outcomes, including skin 
cancers (melanoma, basal cell, and squamous cell).  This 
information is available on the NAS publications website, 
"http://www.nap.edu/," on the Internet.  There is no 
indication, to date, that NAS has identified any scientific 
basis for associating herbicide exposure with the disorder 
claimed by the veteran.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The veteran and his representative have contended that the 
diseases which can be presumptively service-connected should 
not be limited as they now are.  The present case, however, 
must be decided under current law.

Finally, the gap of several decades in the record militates 
against a finding that the veteran's cancer was incurred in 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service). 

The Board views with admiration the veteran's honorable 
service with the Marine Corps, particularly in Vietnam, and 
appreciates his forthright testimony at the hearing before 
the undersigned.  However, for the reasons and bases set 
forth above, the Board finds the preponderance of the 
competent and probative evidence is against the grant of 
service connection for skin cancer, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.   


ORDER

Service connection for squamous cell carcinoma (skin cancer) 
is denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


